Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 12 August 2022 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 2 and 5 have been canceled.
2. No new Claims have been added.
3. Claims 1, 9, and 16-17 have been amended. 
4. Remarks drawn to claim objections and rejections under 35 USC 112, 102 and 103.
The following objection(s)/rejection(s) has/have been overcome:
5. The objection to claim 9 for a typographical error has been overcome by correction.
6. The rejection of Claims 1, 3-4 and 6-19 under 35 U.S.C. 112, first paragraph, because the specification, for lack of enablement for treating ectopic calcification in a subject via administration of ENPP1 inhibitor, has been withdrawn. The term preventing has been deleted in claim 1. The rejection of claims 2 and 5 has been rendered moot by cancelation.
7. The rejection of Claims 4, 15 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for recitation of a notation has been overcome by amendment. Amended claim 1 recites the structural formula of the intended compound. The rejection of claim 2 has been rendered moot.
8. The rejection of Claim(s) 1 and 6-8 under 35 U.S.C. 102(a)(1) as being anticipated by JP 2002249433 (‘433; Machine English Translation, Description pages 1-7 and claims pages 1-2), and the rejection of Claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (J. Investigative Dermatology, January 2016, 136, 275-283) have been withdrawn in view of the amendment to claim 1. Amended claim 1 requires the administration of ENPP1 inhibitors, rosamarinic acid or ARL67156 as the active agents. Both, ‘233 and Li et al do not teach administration of the claimed inhibitors. The rejection of claims 2 and 5 have been rendered moot by cancelation.
9. The rejection of Claims 2 and 5 under 35 U.S.C. 103 as being unpatentable over JP 2002249433 (‘433; Machine English Translation, Description pages 1-7 and claims pages 1-2) in view of Li et al (J. Investigative Dermatology, January 2016, 136, 275-283) and further in view of Price (WO 01/49295 A1) has been rendered moot by cancelation.
	Claims 1, 3-4 and 6-19 are pending in the case.
	The following rejections are necessitated by Applicant's amendment filed 12 August 2022 wherein the limitations in pending claims 1, 9 and 16-17 have been amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2002249433 (‘433; Machine English Translation, Description pages 1-7 and claims pages 1-2; of record) in view of Li et al (J. Investigative Dermatology, January 2016, 136, 275-283; of record) and further in view of Price (WO 01/49295 A1; of record).
‘433 teaches a method of treating ectopic vascular calcification via administration of etidronic acid or a pharmaceutically acceptable salt thereof (method of instant claim 1, limitation of claim 8, editronic acid as in claims 16-17, editronic acid is a bisphosphonate as in claim 18). In the method of ‘433, the subject has kidney disease (dialysis model) and dialysis patient suffering from ischemic heart disease (Description-page 1, para 0001; page 4, last para through page 6; as in claims 6 and 7). 
‘433 does not teach the administration of rosmarinic acid or ARL67156 as active agents as in claim 1, limitations of claims 3-4, part of claim 6 (diabetes, myocardial injury), part of 16 and 17 regarding conjoint administration with rosmarinic acid and ARL67156 and the limitations of claims 9-15 and 18-19. Even though ‘433 does not expressly teach part of the limitations of claim 6 and the limitations of claims 9-12 and 14, one of ordinary skill in the art would have a reasonable expectation of success in treating a subject having ectopic calcification having the limitations recited in the said claims.
Li et al teaches that pseudoxanthoma elasticum is an ectopic mineralization disorder with ENPP1 mutation (page 275, right col., last four lines; condition recited in instant claim 13). Editronate is the active agent administered (Abstract). Even though Li et al does not exemplify treating a subject having the said condition, the artisan would find it obvious to treat ectopic calcification in a subject having pseudoxanthoma elasticum and Li teaches treating ectopic calcification via administration of etidronate, which is an ENPP1 inhibitor. 
Price teaches the use of the active agents, alendronate, ibandronate, icandronate, neridronate, opaldronate, palmidronate, risedronate, tiludronate and zoledronate for treating several conditions that involve deposition of calcium, including pseudoxanthoma elasticum (abstract, page 13, line 30 through page 30, line 27; limitations of claim 19). In addition to this, Price teaches that active agents other than bisphosphonates are also good candidates to use in its method. Such agents can be identified by routine screening (page 20, part IV). Treating calcification also involves calcification of the heart valve (page 25, line 20; as in claim 9). In view of this teaching and that of ‘433 and Li et al, one of ordinary skill in the art would find it obvious to administer rosmarinic acid, ARL67156 (as in claims 1 and 4 and its salts and/or prodrugs as in claim 3) and administer these also conjointly with editronic acid (as in claims 15-17) and those recited in instant claim 19 in the claimed method of treatment (as in claims 1 and 18). Such is well within the skill level of the artisan to recognize and perform.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to treat a subject having ectopic calcification via administration of the instant active agents since such agents are known in the art for treating ectopic calcification. One of ordinary skill in the art would be motivated to administer the claimed agents in the claimed method since Li teaches that the claimed active agents are beneficial due to their dual effect of inhibiting ectopic soft tissue mineralization while correcting decreased bone mineralization (Abstract). Price teaches that other agents like alendronate and ibandronate also inhibit calcification without affecting normal mineralization processes (page 25, lines 18-20). 

Response to Applicant’s Remarks
Applicant has traversed the rejection of claims under 35 USC 103 arguing that amended claim 1 requires the ENPP1 inhibitor is rosmarinic acid or ARL67156. None of the cited references mention these compounds. The cited references do not refer to ENPP1 as a category. Li is directed to therapeutics when there is a loss-of-function ENPP1 mutation and Price is directed to bisphosphonates to prevent resorption. The artisan won’t look to other molecules like rosmarinic acid and ARL67156 to treat ectopic calcification.
Li is concerned with mineralization disorders caused by mutation in ENPP1 gene, i.e., deficiency of ENPP1. The artisan would not have been motivated to identify a compound to further inhibit ENPP1. Hence Li teaches away from administering an ENPP1 inhibitor. Data presented in the specification shows the effects of the instant inhibitors in a mouse model. The artisan would not have been able to predict these beneficial effects from the cited references. For these reasons withdrawal of the rejection is requested (Remarks-pages 5-6).
Applicant’s arguments have been considered but are not found to be persuasive.
The fact that rosmarinic acid and ARL67156 are not taught by the prior art has been mentioned in the rejection. Li is drawn to inhibition of ectopic mineralization using editronate as claimed. Price is not directed to the use of bisphosphonates to prevent resorption only. It also teaches the use for inhibiting calcification. In previously filed claim 2, editronic acid was recited as one of the ENNP1 inhibitors along with rosmarinic acid and ARL67156. Applicant also teaches in the specification that several inhibitors of ENPP1 are known in the art and editronic acid is one of them (page 5, lines 1-7). Editronic acid is taught by ‘433 and Li. Therefore, applicant admits that editronic acid/editronate is known as an ENPP1 inhibitor. One of ordinary skill in the art will know that all three are ENNP1 inhibitors. Since editronate is an ENPP1 inhibitor and it reduces calcification of tissues, one of ordinary skill in the art will look at other such inhibitors in view of the teachings of Price. The combined teachings of the cited prior art do render the instant claims obvious. The rejection is maintained.

Conclusion
1. Pending claims 1, 3-4 and 6-19 are rejected
2. Claims 2 and 5 have been canceled.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623